NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 07 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANILA MALANI,                                    No. 05-73630

              Petitioner,                        Agency No. A095-882-703

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted August 5, 2013
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Anila Malani, a native and citizen of Albania, petitions for review of a

decision of the Board of Immigration Appeals adopting and affirming an

immigration judge’s denial of her applications for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Malani argues that we have jurisdiction to review the Board’s finding that

she failed to timely file her asylum application as required by 8 U.S.C. §

1158(a)(2)(B) because of the immigration judge’s conceded error in finding that

she filed her application on July 27, 2002, rather than June 27, 2002, the date

stamped on her application. Even were we to hold that we have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(2)(D), and that Malani has met her burden of

demonstrating by clear and convincing evidence that she filed her application

within one year of her arrival in the United States, Malani’s asylum claim fails on

the merits because substantial evidence supports the immigration judge’s adverse

credibility finding.

      The immigration judge provided “specific cogent reason[s]” for his adverse

credibility finding, and Malani has therefore failed to demonstrate that “any

reasonable factfinder would necessarily conclude that [she] is eligible for relief

from deportation.” Chebchoub v. INS, 257 F.3d 1038, 1042–43 (9th Cir. 2001).

Malani’s petition for review of the adverse credibility finding as it relates to her

asylum, withholding of removal, and CAT claims is denied.

      Malani asserts that counsel at her removal hearing provided ineffective

assistance of counsel. We decline to address Malani’s argument because she has

not raised it before the Board, see Martinez-Zelaya v. INS, 841 F.2d 294, 296 (9th


                                           2
Cir. 1988), nor has she complied with the procedural requirements established by

the Board in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). Counsel’s alleged

ineffective assistance is not “obvious and undisputed on the face of the record,”

therefore compliance with Matter of Lozada’s procedural requirements is not

excused and we lack jurisdiction to review it. See Reyes v. Ashcroft, 358 F.3d 592,

596–97 (9th Cir. 2004).

      Petition DENIED in part and DISMISSED in part.




                                         3